 Case 1:21-cr-00077-CMH Document 19 Filed 07/15/21 Page 1 of 1 PageID# 257

 Judge: Hilton                        SENTENCING                  Date: 07/15/2021
 Reporter: J. Egal                                                Time: 1:35 pm to 1:52 pm

 Cr. #   1:21-cr-00077-001                        AUSA: Kimberly Sharter
 U.S. v. Andrew Alexander Tezna                   Defense: Page Pate/Cary Citronberg

No Objection to PSR

Court finds the guidelines to be properly assessed at a range of 21 to 27 months.

Considering the factors under § 3553, and considering the Nature of Offense, Defendant’s Age,
Prior Record, Current Situation and Family Responsibilities the Court finds that a sentence
below the guideline range is appropriate.

Sentence Imposed:

 18       Months imprisonment
 3        Years supervised release

Conditions of Supervised Release/Probation:

          Abide by all the Standard Conditions of Supervision
          Pay the restitution in monthly installments of $200.00 to commence within 60 days
          after release from confinement and interest is waived until release.

Monetary penalties:
$100.00      Assessment $ 0         Fine
$285,449.11 Restitution Ordered pursuant to the Restitution Judgment entered and filed in
             open court.
             Order of Forfeiture entered and filed in open court.

Recommendations to BOP:
      Court rec. that the dft be incarcerated: FPC Pensacola

Defendant:           Remanded  To voluntarily surrender once space is available.
